3. Iran: execution of juvenile offenders
The next item is the debate on six motions for a resolution on Iran.
author. - (ES) Mr President, the human rights situation in Iran has deteriorated dramatically since 2005.
The Iranian judiciary has the sad record of imposing the second highest number of executions per capita in the world. Only China carries out more executions than Iran.
As mentioned in the resolution, two important agreements, the Convention on the Rights of the Child and the International Covenant on Civil and Political Rights, ban the death penalty as punishment for crimes committed when the perpetrator is under 18. The most serious aspect is that Teheran has ratified both agreements. Although ratification is positive, the country does not respect these agreements.
Murder, rape, armed robbery, kidnapping and drugs trafficking are punishable by death in Iran. Most of the children were sentenced for murder, but many sentences seem to be based on unreliable confessions, obtained by torture and during interrogations at which the detained were denied the right of access to a lawyer.
The courts routinely ignore evidence presented by defendants showing that the accused acted in self-defence.
The execution of children in Iran will be one of the issues included in the report to the General Assembly by the United Nations Secretary General, Ban Ki-moon, in September.
We therefore ask Iran to stop these executions once and for all, including those of at least 85 people who are sentenced to death for crimes committed when they were children.
I did not want to finish without saying I consider that, this week, Parliament and the European Union have lost a certain moral credibility to defend the rights of children, when yesterday this Chamber approved a shameful directive that allows the imprisonment of children for committing the crime of coming to Europe without papers.
author. - Mr President, the brutal activities of the theocratic Iranian regime against its own people are well known and have been the subject of previous resolutions by this Parliament.
This regime is known to commit - in the name of God, they claim - systematic and despicable crimes against innocent civilians. Resistance in Iran is extremely difficult and fraught with the risk of death. Outside the country Iranian civilians are struggling to fight for a democratic change in their country.
Such people include those belonging to the entirely non-violent PMOI organisation. Yet the Commission had put this organisation on the terrorist list and until recently was refusing to correct this mistake, even after relevant EU court rulings. I ask the Commissioner: why was this Iranian resistance organisation put on the terrorist list in the first place? Is it because some EU Member State or States having lucrative trade contracts or relations with Iran wanted to please the regime in Tehran?
author. - (PL) Mr President, when we are discussing issues of breaches of human rights in the world, we have to make certain distinctions, particularly between situations where we are considering unstable regimes, civil wars, crimes committed in situations of absolute chaos and situations like the one in Iran, where the state is relatively stable, where there is no civil war, where there are elections from time to time, but where the state uses criminal methods such as executions of children. This is a completely different situation from the issues we have been discussing, like the matters debated today with regard to Somalia or Burma. In these situations it is not an issue of some internal disorder, it is an issue of a different civilisation. It reminds us of Huntington's book 'The Clash of Civilisations', or of the books of the great historian and philosopher Feliks Koneczny, who spoke of fundamental differences in civilisations. If we wish to resolve these problems, then we must think how we can influence these regimes to change their mentality.
Stop killing children - that is the most important thing, the position the European Parliament is making clear in its resolution. This is our message to the new Majlis of Iran, who should understand their duty - to reform the Iranian penal code without delay to bring it into line with the international obligations undertaken by this country and the international rule of law.
In my opinion, executions of underage children or those who committed crimes while underage are totally unacceptable. The fact that the policy pursued by the Iranian Government is in conflict with international law was recently highlighted by the UN High Commissioner.
The European Parliament has more than once expressed its firm belief and position: it is against the death penalty and in favour of a worldwide death-penalty moratorium. We are talking about men, women, children, teenagers and minorities here, so I would like to finish by calling on the Iranian Government to prevent the execution of those teenagers who have already received the death penalty, as it is inhumane.
author. - (CS) Ladies and gentlemen, I do not share the view of the Bush Administration that Iran represents a threat to world safety and therefore it is necessary to have an arms race. I am also against forcing our values and our lifestyle on different cultures for one reason alone, namely opening the door to supra-national capital leading to the sources of raw materials on this planet and so to latter-day colonialism. However, I opposed the barbaric acts that are still being carried out although the reasons for doing so have long gone. Moreover, there is no justification in Iranian culture for the barbaric acts of executions of juvenile offenders and even political opponents committed by the Mahmoud Ahmadinejad's Iranian regime. In the past, this country used to carry out the death penalty only in exceptional cases and public executions took place only as a punishment for mass murders or child murders. Under the current Iranian Government, however, hundreds of executions take place each year, and many of them involve juveniles, such as 17-year old Mohammad Hassanzadeh, who was executed on 10 June. Recently I saw photographs of public executions in Iran. Believe me, they are among the worst things I have seen in my life.
My Group, the GUE/NGL Group, is using the European Parliament to call on the Islamic Republic of Iran to cease executions with immediate effect, especially the executions of people who committed a criminal offence when they were juveniles. Under Mr Ahmadinejad, Iran has long been sending not just mass murderers to the gallows but also people who have committed acts that in developed countries receive much lighter punishments or are not even considered to be against the law. The country must review its understanding of the law and modify it to ensure that human life is respected. Until this happens, Iran will stay on the margins of the civilised world.
author. - (PT) Mr President, the systematic violation of human rights in Iran brings us together here once again. The fundamental issue is the execution of juveniles for alleged crimes.
Can I please clarify that it is often a case of relations between juveniles of the same sex, for example, which are not even a crime, and which lead to death sentences and public executions, as has already been seen in films recording the barbarity of the regime.
This barbarity is not confined to juveniles, however, and is not confined to execution by stoning, to the records of the execution. It also involves the external dimension of terrorism.
We must therefore ask the European institutions once again why they continue to encourage the terrorist regime in Tehran to classify the opposition Iranian People's Mujahedin as terrorists, as our fellow member Mr Matsakis has stressed.
Why is it that instead of condemning terrorism and human rights violations, they use economic and trade packages to encourage Tehran to condemn the victims of terrorism? This is completely immoral and indefensible and is a policy that will inevitably lead us to a confrontation, to war, if we do not challenge it quickly.
And for these reasons I would like to call upon the Commission and the Council to change their policy and to comply with the courts, and not to reward terrorism in this way.
on behalf of the PPE-DE Group. - (PL) Mr President, I can understand, although I absolutely do not accept it, that there are legal systems in the world that use the death penalty. However, I cannot imagine how even the supporters of the death penalty, particularly in our cultural circles, can entertain the possibility of imposing this penalty, and then carrying it out, on children and teenagers. But this is exactly the situation in Iran. According to the latest report from Amnesty International more than one hundred teenagers are currently waiting to be executed, and this number does not include everyone, as some of the sentences do not get recorded.
It is right that we should call on the political and judicial authorities in Iran to introduce a moratorium on carrying out the death penalty. However, we must also ask ourselves how the international community should be judged, how we ourselves should be judged, since we are unable to ensure that signatories to international agreements comply with the clauses contained in those agreements, at the expense of teenagers who are sentenced to death. There is just one subtext, which is the economic subtext and this, unfortunately, outweigh humanitarian considerations.
on behalf of the PSE Group. - (ET) Ladies and gentlemen, the world does not tolerate the death penalty, but Iran is taking its own course. The situation in that country is grim. The Iranian authorities are not selective about who is to be executed; the death penalty is applied even to young people.
As a country which has ratified the Convention on the Rights of the Child, it is running into sharp conflict with the world. The application of the death penalty is in complete contravention of human rights. Such a mode of punishment is inhuman. The execution of at least thirty minors in Iran up to the present is supremely unjust.
I would like to hope that the eighty-five minors currently awaiting the death penalty will be saved by the world - including us - from their cruel fate.
Let us hope that the newly elected parliament will usher in new winds of humanity. Mediaeval methods of execution should be consigned to history. Legislation should be introduced in Iran that is consistent with international law. It is high time that Iran moved into the 21st century. I fully support the resolution.
on behalf of the ALDE Group. - (PL) Mr President, we are debating this matter today because we have been moved by the threat to carry out the death penalty on four young people under 18 years of age. This is not the first such decision from the Iranian justice system. Fortunately Iran is one of just a few countries that sentence teenagers to death and, what is worse, actually carry out these sentences. In addition, over the past three years, Iranian sentences have constituted over two thirds of all sentences of this type in the world.
It is outrageous that Iran should breach international conventions, to which it is a signatory, and which categorically prohibit such measures, in such a blatant manner. This raises a question of a much more general nature: does the international community have any mechanisms and instruments to deal with such countries? In other words, is it possible for breaches of undertakings made voluntarily by a given country to result in some tangible and meaningful sanctions?
This brings two things to mind. The first is the need to reconsider the much-used concept of rule of law. Convictions of teenagers for homosexual behaviour may be in accordance with the law in force in Iran, but we cannot, of course, agree with rule of law understood in this way.
The second issue is that if we demand that others should comply with their undertakings as well as with reasonable laws that comply with basic freedoms, then we should respect these laws ourselves. In this context we cannot but remember our own dilatoriness, not to use any stronger words, when it comes to fulfilling the final court judgment and removing the Iranian mujahedin from the list of terrorist organisations.
on behalf of the UEN Group. - (PL) Mr President, the most treasured possession that any person has is their life. Therefore, no one should deprive them of that possession for any reason. What is particularly outrageous is the use of beatings and torture on young people to force them to make confessions that are needed to justify death sentences. Iran is certainly one of the countries where many death sentences are carried out, including on young people. Recent information indicates that at least 85 underage criminals are awaiting execution in that country.
It is therefore high time that Iran should stop carrying out these procedures and should adopt the legal standards accepted by other countries. Young people should be educated, not killed.
Mr President, just nine days ago an Iranian youth, Mohammed Hassanzadeh, was executed, having not reached the age of 18. There are also others who are waiting on death row, sentenced for alleged crimes they committed when they were still minors.
I think this is an occasion to remind public opinion that Tehran has become the world leader for the number of executions of juvenile offenders. We therefore urge in the strongest terms the Iranian regime to stop these executions.
However - and I address my remarks to the Commissioner - there are more practical things we can do. We can finally free the hands of the Iranian democratic opposition, the National Council of Resistance, to get rid of this inhuman dictatorship once and for all.
Mr President, Mr Matsakis opened the debate wondering if there was one country responsible for encouraging the whole of the EU to ban the PMOI. I can answer his question: it was the UK. The reason the UK Government did this is because the Government of Iran asked it to.
I regret to say that in my country we have a government that will not allow its own people a vote on the referendum on the Lisbon Treaty and will also insist that the voice of the people of Iran cannot be heard anywhere throughout Europe.
I call upon the UK Government, when they vote in Westminster next week, to ensure that they remove the ban in accordance with the EU court ruling. For too long the UK Government has been part of the problem. It needs to become part of the solution.
Mr President, this is a very serious issue. Iran is executing young men and women as a means of social control. It is incredible in an age of modern civilisation that young girls and boys are executed, stoned to death or hanged from industrial cranes.
We ask and we call for the international community do more, but instead of actually standing together with the international community we hear cries against parts of the international community. We hear condemnation against the USA, for example; we hear differences in this House as to how we will handle it. We will never solve this crisis until we stand as one against this medieval crisis that is occurring in this country. It is something that we must do ourselves.
Mr President, I only wanted to take the floor for the second time in order to bring to the attention of my colleagues a book which discusses human rights abuses in Iran in 2007. It was brought to my attention just a little while ago and it contains many shocking references, one of which is about a girl waiting to be hanged named Ameneh Salam from a village in Naqadeh whose crime is that she became pregnant without being married. Incidentally the man who made her pregnant was sentenced to 99 lashes.
(PL) Mr President, in Iran at least 430 death penalties have been carried out on young people since 1990. The death penalty for children is a dishonour for adults. Every crime perpetrated by a teenager is the result of an educational failure by adults. Transferring the responsibility for one's own failings or incompetence onto a teenager, carrying out inhumane sentences, including the death penalty, on children, that truly is a crime. In Iran the death penalty is even carried out on ten year olds. Death penalties for teenagers are contrary to the international obligations of the Islamic Republic of Iran. The Iranian authorities should immediately stop murdering young people in the name of an inhumane law.
(PL) Mr President, one would have thought that, following the publication of Robert Hughes' 'Fatal Shore', a book in which he described the transportation by the British Crown, meaning the courts, of small children together with their parents to Australia, that this would never happen again. In fact, a century has passed, or perhaps one and a half centuries, and the same thing is happening in Iran, an Islamic country, where, from one side, it can be seen that attention is paid to the family. What is happening there is a barbarism more extreme than one's worse imaginings.
If we do not act to defend these children, if we do not boycott the regime, if we do not condemn it as much as possible throughout the world, then we shall be judged to have been complicit, that we kept quiet and did not try to defend human life.
Mr President, I condemn the human rights abuses that occur daily in Iran. I believe also that we should lift the ban on the People's Mujahedin, and we should do that as soon as possible.
I want to speak out against the death penalty being used against juveniles. I will never forget the picture of two boys who were publicly hung by the neck until they were dead. Their crime was that they were young homosexuals who dared to love one another. Such inhumanity should be condemned universally. That is why, Commissioner, we need a radical change in our policy towards Iran. We cannot sit back and wait: there is no more time!
Mr President, I too would like to condemn the ongoing human rights abuses in Iran today, and I would also like, once the British have their vote next week, the Council - I think it will be under the French presidency - to remove, once and for all, the PMOI from the terrorist list.
Could I say, in fact - even though the UK were responsible having the PMOI in the first place on the list - thank goodness for the common law justice system and the system of the British courts, which at least ensured independent, free, objective justice and, indeed, the recommendation that injustice had been done to the PMOI in the first place by having them on the terrorist list, and recommending their removal.
I urge the French presidency - as I understand, it will be in their court - to follow through and remove them immediately. We cannot stand over the continuing abuse of human rights and the use of the death penalty at all, particularly where young men and young women and juveniles are concerned.
Member of the Commission. - Mr President, my colleague Benita Ferrero-Waldner is unfortunately not here today, so on her behalf I thank you for the opportunity to address the issue of juvenile executions in Iran.
The Commission shares your deep concern about this harrowing question. While, as you know, the Commission lacks a representation in Tehran, it follows the human rights situation very closely and acts in close concertation with the EU Member States' embassies represented there. It is important to note that the European Parliament, the Council of the European Union and the Commission have taken a coherent and consistent line. The seriousness of our concerns has been clearly stated through the three statements published by the EU Presidency over the past two weeks: on 4 and 10 June, over the cases of Mr Fadaei, Mr Shojaee and Mr Jazee, all facing imminent executions for crimes committed when they were minors; and on 13 June, on the execution of Mohammad Hassanzadeh.
The Commission fully supports the principle and the content of these statements: there can be no justification for the use of the death penalty by the Iranian authorities in the case of juvenile offenders. This explicitly runs counter to the legally binding provisions of international law, which Iran has ratified, notably the International Covenant on Civil and Political Rights and the Convention on the Rights of the Child.
The fact that we have had to issue so many statements at such a rapid pace obviously reflects the growing number of executions in Iran, including of minors. The moratorium decreed by Iran's Chief Judiciary, Ayatollah Shahroudi, on youth executions is blatantly violated by his own judges.
But, unfortunately, the tone and the frequency of our statements on Iran also reflect the fact that our dialogue and démarches on human rights in general and on the issue of juvenile executions in particular have not been effective. The Iranian authorities increasingly turn a deaf ear to our calls for compliance with international human rights law and we have therefore no choice but to resort to the so-called 'megaphone diplomacy' via public statements that Tehran claims to abhor and reject.
Iran must face up to its own responsibilities. For its part, following the execution of Mr Hassanzadeh, the Commission has explicitly told the Iranian authorities that such an act could only cast a shadow over's Iran's international reputation and our relationship. Without a concrete improvement of the human rights situation, our common objective of developing substantively the relationship between the European Union and the Islamic Republic of Iran is hindered.
I trust that the European Parliament and all EU partners will agree to this line and act accordingly. Therefore, I solemnly reiterate our call to the authorities of the Islamic Republic of Iran to abide by the international conventions to which it is party and spare the life of all minors still on death row.
The debate is closed.
The vote will take place at the end of the debates.